Title: From George Washington to Benjamin Lincoln, 11 March 1783
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                            Head Quarters 11th Mar. 1783
                        
                        I am honored with your several Letters of 26th Febry—1st—4 & 4th of March.
                        I know no Objections to the Arrangement of the Virginia Line as transmitted to me from your Office—It has my
                            Approbation—& may pass into Record.
                        Whatever of Cloathg can be obtained for the Army, I wish to have forwarded with as much dispach as
                            possible—Mr Morris, knowg our Circumstances, & his own Abilities, or rather Disability to satisfy the numerous
                            Demands upon his Office—must be his own Judge, how far he can comply with our Wants—I wish you to urge the Request of the
                            Army, so far as his Situation, & our necessities (which you know are exceedingly great) will justify. I am loth to
                            press him myself.
                        Colo. Armands Corps will be of no use at present on the North River—& it would be extremely difficult
                            & expensive to support them here—I do not think therefore of complying to the Suggestion of the Baron for their
                            moving this Way at this Moment; unless it should be found that their Supplies could be obtained with less Expence to the
                            Public, at Burlington, or some other place in the Jersies—than where they now are—& you should think proper, for
                            that Reason, to remove them; in which Case, I have no Objection to your Ordering them to such Situation: where they would
                            be at hand on a Short Notice to be called to the Army should Circumstances require it.
                        The Standards, I have found, by examining, to be in the Care of Mr Frothingham, F.C. of Military Stores—Your
                            Intimation in your last, is the first Notice, I had, of their being near me. I am &ca
                    